AO 470 (Revo 01/09) Order Scheduling a Detention Hearjng

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America

v. Case NO. 2:18-cr~00375-RFB~PAL

LA.ZARO CARLOS PAULA-DOMINGUEZ
Defena'ant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Place: Lloyd D. George, U.S. Courthouse

333 Las vegas Blvd., south C°““’°°m N°': 313
Las vegas, Nv 39101

 

 

 

Date and Time: 11/27/2018 3:00 pm

 

 

lT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: November 26, 2018

 

Judge 's signature

cAM FERENBACH, U.S. Magisrrate Judge

 

 

Printed name and iille
REcE\vErY_
_"_FE`\§$§RED siva nw

COUNSEL/PART|F_S OF RECORD

  
   

how 9,'* ?-‘“8

CLERK US D\STR\CT COURT

ADA
mt D\STR!CT OF NEV __DEPUTY

